Title: From Benjamin Franklin to Michel-Alain Chartier de Lotbinière, 6 March 1778
From: Franklin, Benjamin
To: Lotbinière, Michel-Alain Chartier de


Sir
Passy, March 6. 78
I am sorry I could not be at home to receive you yesterday. To-morrow morning at 9 O Clock, you may certainly find me. I name that Hour as a Time when I am least likely to be interrupted, and hoping to have the Pleasure of your Company at Breakfast. I have the honour to be, very respectfully, Sir, Your most obedient humble Servant
B Franklin
M. Lotbiniere.
 
Addressed: A Monsr / Monsieur Lotbiniere / à Paris
Endorsed: Lettres de Mr. franklin
